Citation Nr: 1331678	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-13 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned in April 2012, and a transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A remand of the Veteran's claims is warranted.  Although the Board regrets the delay associated with this remand, further development of the record is required before the Board may render a decision.  

Due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran received an audiological examination in April 2009.  The examiner found that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to service.  In part, the examiner based that opinion on a finding that the Veteran had normal hearing exiting service, without any change in his hearing.  During the Veteran's April 2012 hearing before the undersigned, the Veteran's representative noted that the Veteran's April 1963 entrance audiogram showed numeric values at each decibel level.  The Veteran's May 1966 separation audiogram, however, showed "0" values for each decibel level.  The April 2009 examiner simply stated that the Veteran showed normal hearing at service separation without acknowledging the possibility that the Veteran's May 1966 separation audiogram was invalid.  Accordingly, an additional opinion should be solicited on remand that acknowledges this possibility and opines regarding the etiology of the Veteran's current bilateral hearing loss disability and tinnitus. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The examiner must review the claims file and must note that review in the report.  After a discussion of the nature and severity of the Veteran's bilateral hearing loss disability and tinnitus, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus disability are etiologically related to service, to include in-service noise exposure.  For the purpose of rendering an opinion, the examiner should assume that the Veteran currently has tinnitus and that the Veteran was exposed to loud noise in service.  The examiner should also note that the Veteran's May 1966 separation examination contains only "0" values for each decibel level.  That opinion should not assume from these "0" values that the Veteran's hearing was normal or had not undergone a threshold shift at service separation and should explain those findings in light of the entrance examination audiological findings.

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

